** LUMP SUM APPROPRIATIONS — STATE BOARD OF PUBLIC AFFAIRS — CAPITAL IMPROVEMENTS ** HE CONFERENCE COMMITTEE ON APPROPRIATIONS HAS VOTED TO APPROPRIATE A LUMP SUM TO THE STATE BOARD OF PUBLIC AFFAIRS TO BE USED BY SAID BOARD TO REPAIR AND MODERNIZE EXISTING PUBLIC BUILDINGS . . . THE ACT WOULD NAME THE INSTITUTIONS INVOLVED BUT WOULD NOT APPROPRIATE THE AMOUNT TO BE SPENT ON EACH INSTITUTION, LEAVING THE DETERMINATION OF THE PROJECTS AND THE COSTS OF EACH PROJECT TO THE STATE BOARD OF PUBLIC AFFAIRS . . . IS THIS CONSTITUTION ? — AFFIRMATIVE (GOVERNOR'S CONTINGENCY FUND) CITE: ARTICLE V, SECTION 55 (FRED HANSEN)